                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-9086 PA (RAOx)                                         Date      October 26, 2018
 Title             Tanya Paxton v. Wells Fargo Bank, National Association et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                           N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       On October 22, 2018, Wells Fargo Bank, National Association and HSBC Bank USA,
National Association (collectively “Defendants”) filed a Notice of Removal based on federal
question jurisdiction. (Docket No. 1.) During a telephonic status conference held on October
25, 2018, the Court informed the parties that if Plaintiff notified the deputy clerk by noon on
October 26, 2018 that she intends to dismiss her federal claims and filed a Notice of Dismissal
of her federal claims by the close of business on October 26, 2018, the Court would elect not to
exercise its supplemental jurisdiction over Plaintiff’s remaining state law claims and would
instead remand the remaining claims to Santa Barbara County Superior Court.

       Plaintiff has notified the clerk of her intent to dismiss her federal claims and has filed a
Notice of Dismissal. In her Notice of Dismissal, Plaintiff voluntarily dismisses her federal
claims, including her fifth cause of action for violation of 12 C.F.R. § 1024.40, and her sixth
cause of action for violation of 12 C.F.R. § 1024.41. (Docket No. 26.) Accordingly, the Court
dismisses Plaintiff’s federal claims without prejudice.

        The Court has supplemental jurisdiction over Plaintiff’s remaining state law claims under
28 U.S.C. § 1367(a). Once supplemental jurisdiction has been established under § 1367(a), a
district court “can decline to assert supplemental jurisdiction over a pendant claim only if one of
the four categories specifically enumerated in section 1367(c) applies.” Exec. Software v. U.S.
Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1555–56 (9th Cir. 1994). The Court may
decline supplemental jurisdiction under § 1367(c) if: “(1) the claim raises a novel or complex
issue of State law, (2) the claim substantially predominates over the claim or claims over which
the district court has original jurisdiction, (3) the district court dismissed all claims over which it
has original jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons
for declining jurisdiction.”


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                      JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-9086 PA (RAOx)                                        Date   October 26, 2018
 Title          Tanya Paxton v. Wells Fargo Bank, National Association et al.

       By filing the Notice of Dismissal, Plaintiff has consented to the dismissal of the only
claims over which the Court has original jurisdiction. Accordingly, the Court dismisses the
federal claims without prejudice and declines to exercise supplemental jurisdiction over
Plaintiff’s state law claims. See 28 U.S.C. § 1367(c)(3). The Court further exercises its
discretion to remand the action. See Albingia Versicherungs A.G. v. Schenker Int’l Inc., 344
F.3d 931, 938 (9th Cir. 2003); Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205 (9th Cir.
1991) (“[A] district court has discretion to remand a properly removed case to state court when
none of the federal claims are remaining.”). The Court remands this action to Santa Barbara
County Superior Court, Case No. 18CV02920.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 2 of 2
